     Case 3:21-cv-00205-BAS-MSB Document 9 Filed 04/22/21 PageID.23 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   DR. MICKEY SOCRATES                                  Case No. 21-cv-00205-BAS-MSB
     FERDYNAND®,
12
                                                          ORDER DISMISSING ACTION
                                       Plaintiff,
13                                                        WITHOUT PREJUDICE
            v.
14
     ISRAEL MONTOYA, et al.,
15
                                   Defendants.
16
17
18
19
20
21         Plaintiff Dr. Mickey Socrates Ferdynand® filed this action on February 2, 2021,
22   against the “Speaker of the House of Representatives Nancy Peoloci” and certain
23   employees of San Bernardino County. (Compl., ECF No. 1.) Plaintiff is proceeding
24   without an attorney. Plaintiff has not paid the filing fee nor moved for leave to proceed in
25   forma pauperis.     The Court’s mail sent to Plaintiff’s address on file returned as
26   undeliverable. (ECF Nos. 4–6.) The Court ordered Plaintiff to (1) file a correct address
27   with the Court and (2) show cause as to why this action should not be dismissed for failure
28

                                                    -1-
                                                                                          21cv203
     Case 3:21-cv-00205-BAS-MSB Document 9 Filed 04/22/21 PageID.24 Page 2 of 3



 1   to pay the filing fee by April 21, 2021. (Order, ECF No. 7.) Plaintiff has not complied
 2   with the Court’s Order.
 3         “District courts have the inherent power to control their dockets and, ‘[i]n the
 4   exercise of that power they may impose sanctions including, where appropriate, . . .
 5   dismissal of a case.’” Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (quoting
 6   Thompson v. Hous. Auth. of L.A., 782 F.2d 829, 831 (9th Cir. 1986)); accord Link v.
 7   Wabash R.R., 370 U.S. 626, 630–31 (1962) (holding that courts are vested with an inherent
 8   power “to manage their own affairs so as to achieve the orderly and expeditious disposition
 9   of cases”). This inherent power exists independently of a district court’s authority to
10   dismiss an action under Federal Rule of Civil Procedure 41(b). Link, 370 U.S. at 630–32.
11   “Despite this authority, dismissal is a harsh penalty and, therefore, it should only be
12   imposed in extreme circumstances.” Ferdik, 963 F.2d at 1260.
13         The circumstances in which a court may exercise its inherent power to dismiss an
14   action include where a plaintiff has failed to prosecute the case, failed to comply with a
15   court order, or engaged in judge shopping. Link, 370 U.S. at 630; Yourish v. Cal. Amplifier,
16   191 F.3d 983, 989–90 (9th Cir. 1999); Hernandez v. City of El Monte, 138 F.3d 393, 399
17   (9th Cir. 1998). In determining whether to exercise this power, “the district court must
18   weigh five factors including (1) the public’s interest in expeditious resolution of litigation;
19   (2) the court’s need to manage its docket; (3) the risk of prejudice to the defendants; (4) the
20   public policy favoring disposition of cases on their merits; and (5) the availability of less
21   drastic alternatives.” Ferdik, 963 F.2d at 1260–61 (quoting Henderson, 779 F.2d at 1424,
22   and Thompson, 782 F.2d 829 at 831) (internal quotation marks omitted). Although it is
23   preferred, the district court is not required to “make explicit findings in order to show that
24   it has considered these factors.” Ferdik, 963 F.3d at 1261.
25         Here, Plaintiff has failed to prosecute this case. He has not complied with the Court’s
26   order to show cause as to why this action should not be dismissed. Further, having weighed
27   the appropriate factors, the Court concludes that dismissing this case is warranted. See
28   Ferdik, 963 F.2d at 1260–61.

                                                  -2-
                                                                                             21cv203
     Case 3:21-cv-00205-BAS-MSB Document 9 Filed 04/22/21 PageID.25 Page 3 of 3



 1        Accordingly, the Court DISMISSES this action WITHOUT PREJUDICE.
 2        IT IS SO ORDERED.
 3
 4   DATED: April 22, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           -3-
                                                                                  21cv203
